Title: From Abigail Smith Adams to William Stephens Smith, 23 July 1811
From: Adams, Abigail Smith
To: Smith, William Stephens



Dear Sir
Quincy July 23 1811

I hope you will not impute my not writing to you by your son to want of attention to you, or a proper Sensibility to your request containd in your Letter to me. The extreem Heat of the weather, and my joy at the arrival of a dear and only Daughter after an absence of three years and a half, realley disqualified me for my pen, and Johns Stay was so limited that I could not Say by him What I wished, as I had not then Seen the Doctor myself. since then  I have conversed upon the Subject. his opinion is, that no outward application Should be made, and that mrs Smiths general State of health is so good as not to threaten any present danger. he does not pronounce it to be of the nature we feared, tho he cannot say but what it may terminate in one and he further say that it may remain in its present state many years unless improper  applications should be made. he advises to the use of the Hemlock pills.
Mrs Smith and Caroline Sustaind the heat of the weather and the fatigue of the journey with much vigor. The Idea of Distance has greatly diminished since I find that one week can bring us together. by Johns Letter to his Mother he has made a more rapid retrogade—a Rogue—he frightned us all, by his list of untoward accidents, which he never experienced
I began to think before his Mother got through his Letter, that the whole sum of the Misiries of human Life had befallen him at once—when behold it was a vision of the Night. I consider it a very fortunate circumstance that your good Mother & sister are with you, to supply the place, and in some measure compensate for the absence of your Best Friend, and Dear Daughter, who I find no way alterd but in her more womanly appearence, and deportment, her lively disposition, So sweetly chastned with that first of Female virtues, Modesty, and her tender attentive and affectionate behaviour endears to her to every one.
I hope you will not impatient for their Return, but spair them to us as long as you can, you may live many Years to rejoice in them, neither the Father or Mother can expect to Remain much longer, infirmities increase with years, but I will enjoy the present. nor damp the joy, by fut anticipations of the future
Your domestic Naration amused us much, I could see the Zeal of your Mother, and the anxiety of Nancy to make every thing correspond with ancient establishments. present my kind and affectionate Remembrance to them
we wish you may make it convenient to visit us, when ever mrs Smith returns—a journey and the Sea air may benefit your Health—The president desires to be Rememberd to you & yours—we all unite in Love and affection to the whole Family of whom we talk Daily—
I am dear Sir / yours in Love and Friendship 
Abigail Adams